Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference into previously filed Registration Statements on Form S-8 (Nos. 333-142912 and 333-148616) of Intraop Medical Corporation of our report dated December 10, 2009, relating to the consolidated balance sheet of Intraop Medical Corporation as of September 30, 2009 and 2008 and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years ended September 30, 2009 and 2008, which appear in this annual report filed on Form 10-K. /s/ PMB Helin Donovan, LLP PMB Helin Donovan, LLP San Francisco, California December 10, 2009
